[Front Cover of Outer Folder] River Valley Bancorp and Subsidiary Annual Report [logo and photo omitted] [Front Cover of Booklet] River Valley Financial Bank Expect a Difference! River Valley Bancorp and Subsidiary Annual Report [logo and photo omitted] To Our Shareholders, Customers, and Friends: [photo omitted] It is my pleasure to present to you River Valley Bancorp’s eighteenth Annual Report to Shareholders for the year ending December 31, 2013. From the local business owner to the most learned economist, the response might well be the same to the question, “How is the economy doing?” The general observation pared down to just a few words seems to be a simple, but a resounding, “So-so.” There continues to be a lukewarm embrace and unenthusiastic acknowledgement for economic matters in this country. Obviously, that generalization is tempered by personal experiences and employment considerations, but for most, the financial malaise of the past six years has given little excitement or cause for economic joy in most people’s perspective and/or in their finances. There is a notable exception. 2013 was an outstanding performance year for River Valley Bancorp. The Corporation experienced record net income, historic returns on assets and equity, and saw decreases in those balance sheet items that have hampered the overall industry’s recovery, namely, non-performing assets, disposition of those assets, and delinquency. Those corporate achievements, we believe were translated into personal rewards for our shareholders. The share price increased from $17.65 on December 31, 2012 to $26.00 per share as of December 31, 2013, or a 47% increase for the year. Likewise, the Corporation has consistently paid a generous $0.84 per share dividend annually, even throughout the most troubling years of the country’s economic recession. That dividend yield was augmented by a “special” dividend of $0.21 per share in this past year to acknowledge the strength of the Corporation’s performance. Obviously, the facts of your Corporation’s performance and shareholders’ well-being do not mirror the general economic experience across the country. Good news is more than about one-time performances. The Corporation has positioned itself to be able to endure even if “troubling” economic conditions continue, but more realistically, to prosper as conditions and personal perspectives improve. The acquisition of another financial institution in 2012, a branch purchase in 2013, and the announced opening of yet another location in early 2014, is providing the platform to build on our synergies. Growth of the franchise is an integral component of being successful year in and out. Our customers understand and appreciate our commitment to our service promise of “Expect a Difference!” Likewise, we trust that our friends, shareholders, and communities appreciate that we exert the same level of dedication into every thought and action undertaken. This organization is never satisfied with good enough, or the “So-so,” and we hope that is communicated throughout the associated pages of this document. We want to take this opportunity to say, “thank you” for your participation in our success! Respectfully Submitted, Matthew P. Forrester President, CEO River Valley Bancorp Selected Financial Data Consolidated Balance Sheet As of December 31, 2013 (In Thousands, Except Share Amounts) Assets Cash and due from banks $ Interest-bearing demand deposits Federal funds sold Interest-bearing deposits Investment securities available for sale Loans held for sale Loans, net of allowance for loan losses Premises and equipment, net Real estate, held for sale Federal Home Loan Bank stock Interest receivable Cash value of life insurance Core deposit intangibles Other assets Assets $ Liabilities Total deposits $ Borrowings Other liabilities Liabilities Stockholders’ Equity Preferred Stock – 5,000 shares – no par value Common Stock – 1,532,306 shares – no par value Retained earnings Accumulated other comprehensive income ) Stockholders’ Equity Liabilities and Stockholders’ Equity $ Other Data Interest rate spread % Net yield on interest-earning assets % Average yield on all interest-earning assets % Return on assets (net income divided by average total assets) % Return on equity (net income divided by average total equity) % Equity to assets ratio (total equity divided by total assets) % Dividend payout ratio (dividends per common share divided by net income per common share) % Number of full service banking offices 13 Consolidated Statement of Income For The Year Ended December 31, 2013 (In Thousands, Except Per Share Amounts) Interest Income Loans receivable $ Investment securities Interest-earning deposits and other Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Other Income Service fees and other charges Net realized gains on sales of available-for-sale securities Net gains on loan sales Interchange fee income Increase in cash value of life insurance Loss on real estate held for sale ) Other income Total Other Income Other Expenses Salaries and employee benefits Net occupancy and equipment expenses Data processing fees Advertising Mortgage servicing rights Professional fees FDIC premium assessment Loan-related expenses Acquisition expense 84 Prepayment penalties on FHLB Advances 13 Other expenses Total Other Expenses Income Before Income Tax Income tax expense Net Income $ Preferred stock dividends Net Income Available to Common Stockholders $ Basic earnings per common share $ Diluted earnings per common share $ Weighted average common shares outstanding-Basic Weighted average common shares outstanding-Diluted General Information for Shareholders Shareholder and General Inquiries: River Valley Bancorp Attn: Matthew P. Forrester 430 Clifty Drive, P.O. Box 1590 Madison, Indiana47250 Tel: (812)273-4949Fax: (812)273-4944 Transfer Agent and Registrar: Registrar and Transfer Company 10 Commerce Drive Cranford, NJ07016-3572 Tel: 1-800-368-5948 www.rtco.com Corporate Counsel: Mark Wynn 508 East Main Street Madison, Indiana47250 Tel: (812)265-3616 Fax: (812)265-5691 Special Counsel: Barnes & Thornburg LLP 11 S. Meridian Street Indianapolis, Indiana46204 Tel: (317)236-1313 Fax: (317)231-7433 [photo omitted] Annual and Other Reports: Additional copies of this Annual Report to Shareholders and copies of the most recent Form 10 K may be obtained without charge by contacting the Company. Internet and E-mail Address: rvfbank.com Annual Meeting: The Annual Meeting of Shareholders of River Valley Bancorp will be held on Wednesday, April 16, 2014, at 3:00 PM, at 430 Clifty Drive, Madison, IN47250. A moving source of purpose & power. Directors of the Company and the Bank Frederick W. Koehler Chairman [photo omitted] Lonnie D. Collins Director/Board Secretary Matthew P. Forrester Director & President Michael J. Hensley Director L. Sue Livers Director Charles J. McKay Director Advisory Board Members for Clark and Floyd County Barry Cahill [photo omitted] Phil McCauley Mike Naville Danny Rodden Advisory Board Members for Jennings and Jackson County Larry Greathouse [photo omitted] Daniel W. Wright An underlying strength of power & motion. Officers of River Valley Financial Bank Executive Staff Matthew P. Forrester President, CEO Crystal Barnes Vice President of Compliance Anthony D. Brandon Executive Vice President Jenny Darnold Vice President of Retail Banking Debbie Finnegan Vice President of Internal Audit Mark A. Goley Vice President of Lending Vickie Grimes Vice President of Finance William H. Hensler Vice President of Wealth Management Robert E. Kleehamer Senior Vice President of Business Development Deanna J. Liter Vice President of Data Services John Muessel Vice President of Trust Services Gregory T. Siegrist Vice President of Business Development Loy M. Skirvin Vice President of Human Resources Lending Services Kathy Cahill Gary Everroad Sherri Furnish Bart Hicks William D. Jackson Melissa Jayne Michael Todd Lancaster Jaime Laufer Ashley McCreary Rita Power Jamie Singer Andrew Ward [photo omitted] Deposit Services Marcida Baker Alicia Berry Chad Dimmitt Kim Geyman Jessica Koontz Robyn Meek Kerri Morris Denise Schad Melissa Shelton Ashley Smith Allyson Sullivan Megan Ulery A never ending source of strength & commitment. 430 Clifty Drive 233 E. Main Street 401 E. Main Street (Drive Thru) 567 Ivy Tech Drive Madison, IN47250 10 Medical Plaza Hanover, IN 47243 1025 State Road 62 Charlestown, IN 47111 8005 Highway 311 Sellersburg, IN 47172 3660 Paoli Pike Floyds Knobs, IN 47119 2675 Charlestown Road New Albany, IN 47150 1725 E. Tipton Street Seymour, IN 47274 220 N. State Street North Vernon, IN 47265 10525 N.W. Front Street Dupont, IN 47231 820 S. Buckeye Street Osgood, IN 47037 1501 Highland Avenue Carrollton, KY 41008 Coming Soon! 1475 Veteran’s Parkway Suite 105 Jeffersonville, IN 47130 Photographs used throughout this report were taken by Stephanie Hellmann; owner of Nice Shots, a locally owned and operated professional photography studio located in Madison, Indiana. [photo omitted] THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ý Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended December31, 2013 Or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period from to 000-21765 Commission File Number RIVER VALLEY BANCORP (Exact name of registrant as specified in its charter) INDIANA 35-1984567 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 430 Clifty Drive, P.O. Box 1590, Madison, Indiana 47250-0590 (Address of principal executive offices) (Zip Code) (812) 273-4949 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesý No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No ý As of June 30, 2013, the last day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the registrant’s Common Stock held by non-affiliates of the registrant was $16,218,695 based on the closing sale price as reported on the NASDAQ Capital Market. As of February 21, 2014, there were issued and outstanding 1,532,306 shares of the issuer’s Common Stock. Documents Incorporated by Reference Portions of the Proxy Statement for the 2014 Annual Meeting of Shareholders to be held on April 16, 2014 are incorporated in Part III. 1 RIVER VALLEY BANCORP FORM 10-K INDEX FORWARD-LOOKING STATEMENTS 3 PART I 3 Item 1. Business 3 Item 1A. Risk Factors 26 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 27 Item 3. Legal Proceedings 28 Item 4. Mine Safety Disclosures 28 Item 4.5. Executive Officers of the Registrant 28 PART II 29 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 Item 6. Selected Financial Data 31 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 32 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 47 Item 8. Financial Statements and Supplementary Data 48 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 97 Item 9A. Controls and Procedures 97 Item 9B. Other Information 97 PART III 97 Item 10. Directors, Executive Officers and Corporate Governance 97 Item 11. Executive Compensation 98 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 98 Item 13. Certain Relationships and Related Transactions, and Director Independence 98 Item 14. Principal Accountant Fees and Services 98 PART IV 99 Item 15. Exhibits and Financial Statement Schedules 99 SIGNATURES EXHIBIT INDEX 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (“Form 10-K”) contains statements which constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements appear in a number of places in this Form 10-K and include statements regarding the intent, belief, outlook, estimates or expectations of River Valley Bancorp, its directors, or its officers primarily with respect to future events and the future financial performance of the Company. Readers of this Form 10-K are cautioned that any such forward-looking statements are not guarantees of future events or performance and involve risks and uncertainties, and that actual results may differ materially from those in the forward-looking statements as a result of various factors. The accompanying information contained in this Form 10-K identifies important factors that could cause such differences. These factors include, but are not limited to, changes in interest rates; loss of deposits and loan demand to other financial institutions; substantial changes in financial markets; changes in real estate values and the real estate market; regulatory changes; or turmoil and governmental intervention in the financial services industry. PART I ITEM 1. BUSINESS BUSINESS GENERAL River Valley Bancorp (the “Holding Company” or “River Valley” and together with the “Bank,” the “Company”), an Indiana corporation, was formed in 1996 for the primary purpose of purchasing all of the issued and outstanding common stock of River Valley Financial Bank (formerly Madison First Federal Savings and Loan Association; hereinafter “River Valley Financial” or the “Bank”) in its conversion from mutual to stock form. The conversion offering was completed on December 20, 1996. On December 23, 1996, the Company utilized approximately $3.0 million of the net conversion proceeds to purchase 95.6% of the outstanding common shares of Citizens National Bank of Madison (“Citizens”), and on November 20, 1997, Citizens merged out of existence into River Valley Financial. The activities of the Holding Company have been limited primarily to owning the stock of River Valley Financial, which was organized in 1875 under the laws of the United States of America and which continues today under charter from the State of Indiana. River Valley Financial, which provides banking services in a single significant business segment, conducts operations from its 13 full-service office locations in southeastern Indiana and northern Kentucky. During the second quarter of 2014, the Company will open an additional full service branch in Jeffersonville, Indiana. The Bank historically has concentrated its lending activities on the origination of loans secured by first mortgage liens for the purchase, construction, or refinancing of one-to-four family residential real property. One-to-four family residential mortgage loans continue to be the major focus of the Bank’s loan origination activities, representing 42.1% of the Bank’s total loan portfolio at December 31, 2013. The Bank identified loans totaling $341,000 as held for sale at December 31, 2013. The Bank also offers multi-family mortgage loans, nonresidential real estate loans, land loans, construction loans, non-mortgage commercial loans and consumer loans. The Bank’s primary market areas have traditionally been Jefferson, Floyd and Clark Counties in southeastern Indiana and adjacent Carroll and Trimble Counties in Kentucky. In November 2012, the Company completed its acquisition of Dupont State Bank, an Indiana commercial bank wholly owned by Citizens Union Bancorp of Shelbyville, Inc. In conjunction with the acquisition, River Valley Financial merged with and into Dupont State Bank, which changed its name to River Valley Financial Bank, effecting the conversion of the Bank from a federally chartered thrift to a state chartered commercial bank. This acquisition expanded the Bank’s branch network to North Vernon, Seymour and Dupont, Indiana, adding a presence in Jackson and Jennings Counties, Indiana. After completing a branch acquisition in November 2013, the Bank opened another full service branch in Osgood, Indiana, in Ripley County. That branch was previously owned by Old National Bank of Evansville, Indiana. Until July 2011, the Holding Company and River Valley Financial were subject to regulation, supervision and examination by the Office of Thrift Supervision (“OTS”), but the Dodd-Frank Wall Street Reform and Consumer Protection Act eliminated the regulatory authority of the OTS and reallocated its functions. Thereafter, the Holding Company was subject to regulation, supervision and examination by the Board of Governors of the Federal Reserve (“Federal Reserve”), and River Valley Financial was subject to regulation, supervision and examination by the Office of the Comptroller of the Currency (“OCC”) and the Federal Deposit Insurance Corporation (“FDIC”). 3 As a result of the November 2012 conversion of the Bank to a state chartered bank, the Bank is subject to regulation, supervision and examination by the Indiana Department of Financial Institutions (“DFI”), instead of the OCC, and continues to be regulated by the FDIC. The Holding Company continues to be regulated by the Federal Reserve. For ease of reference throughout this Annual Report on Form 10-K, references to the DFI are intended to include a reference to the OTS and/or the OCC, as the predecessors in thrift regulation and supervision, as the context and the time period requires. Deposits in River Valley Financial are insured up to applicable limits by the Deposit Insurance Fund of the FDIC. The Bank is also a member of the Federal Home Loan Bank (“FHLB”) system, and in particular the Federal Home Loan Bank of Indianapolis, which is one of twelve regional banks comprising the system. The Company’s internet address is www.rvfbank.com. The Company makes available all filings with the Securities and Exchange Commission via its internet website. LOAN PORTFOLIO DATA The following table sets forth the composition of the Bank’s loan portfolio as of December31, 2013, 2012, 2011, 2010 and 2009 by loan type as of the dates indicated, including a reconciliation of gross loans receivable after consideration of the allowance for loan losses, deferred loan origination costs and loans in process. Historical data in this table and others reporting loan portfolio data has been restated in some cases to conform to certain loan recategorizations employed as of December 31, 2013. At December 31, Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total Amount Percent of Total (Dollars in thousands) Type of Loan Construction/Land $ % $ % $ % $ % $ % One-to-four family residential Multi-family residential Nonresidential Commercial Consumer Gross loans receivable % Add/(Deduct): Deferred loan origination costs .2 .2 Undisbursed portions of loans in process ) Allowance for loan losses ) Net loans receivable $ % $ % $ % $ % $ % The following table sets forth certain information at December31, 2013, regarding the dollar amount of loans maturing in the Bank’s loan portfolio based on the contractual terms to maturity. Demand loans, loans having no stated schedule of repayments and no stated maturity and overdrafts are reported as due in one year or less. This schedule does not reflect the effects of possible prepayments or enforcement of due-on-sale clauses. Management expects prepayments will cause actual maturities to be shorter. Balance Maturing Outstanding at December 31, 2013 Within One Year After One but Within Five Years After Five Years (In thousands) Construction/Land $ One-to-four family residential Multi-family residential Nonresidential Commercial Consumer 30 Total $ 4 The following table sets forth, as of December31, 2013, the dollar amount of all loans due after one year that have fixed interest rates and floating or adjustable interest rates. Due After December 31, 2014 Fixed Rates Variable Rates Total (In thousands) Construction/Land $ $ $ One-to-four family residential Multi-family residential Nonresidential Commercial Consumer 10 Total $ $ $ Construction/Land Loans. The Bank offers mortgage loans for construction, land development and undeveloped land with respect to residential and nonresidential real estate and, in certain cases, to builders or developers on a speculative basis (i.e., before the builder/developer obtains a commitment from a buyer). Generally, construction loans are written as twelve-month loans, either fixed or adjustable, with interest calculated on the amount disbursed under the loan and payable on a semi-annual or monthly basis. The Bank generally requires the ratio of the loan amount to the lesser of the current cost or appraised value of the property (the “Loan-to-Value Ratio”) to be 80% for its construction loans, although the Bank may permit an 85% Loan-to-Value Ratio for one-to-four family residential construction loans. Inspections are generally made prior to any disbursement under a construction loan, and the Bank does not typically charge commitment fees for its construction loans. The largest single construction loan at December 31, 2013 totaled $2.3 million. Land loans are generally written on terms and conditions similar to nonresidential real estate loans. Some of the Bank’s land loans are land development loans, meaning the proceeds of the loans are used for infrastructure improvements to the real estate such as streets and sewers. At December 31, 2013, the Bank’s largest single land loan, a development loan secured by residential building lots in Clark and Floyd Counties, Indiana, totaled $2.1 million. At December 31, 2013, $24.3 million, or 7.5% of the Bank’s total loan portfolio, consisted of construction, land or land development loans. Of these loans, $3.9 million, or 1.2% of total loans, were included in the Bank’s non-performing assets. While providing the Bank with a comparable, and in some cases higher, yield than a conventional mortgage loan, construction and land loans involve a higher level of risk. Borrowers who are over budget may divert the loan funds to cover cost overruns rather than direct them toward the purpose for which such loans were made. In addition, these loans are more difficult to monitor than conventional mortgage loans. As such, a defaulting borrower could cause the Bank to take title to partially improved land that is unmarketable without further capital investment. One-to-four Family Residential Loans. Residential loans consist primarily of one-to-four family residential loans. Approximately $137.3 million, or 42.1% of the Bank’s portfolio of loans, at December 31, 2013, consisted of one-to-four family residential loans, of which approximately 89.6% had adjustable rates. The Bank currently offers adjustable rate one-to-four family residential mortgage loans (“ARMs”) which adjust annually and are indexed to the one-year U.S. Treasury securities yields adjusted to a constant maturity. Some of the Bank’s residential ARMs are originated at a discount or “teaser” rate which is generally 150 to 175 basis points below the “fully indexed” rate. These ARMs then adjust annually to maintain a margin above the applicable index, subject to maximum rate adjustments discussed below. The Bank’s ARMs have a current margin above such index of 3.0-3.5% for owner-occupied properties and 3.5-5.0% for non-owner-occupied properties. A substantial portion of the ARMs in the Bank’s portfolio at December 31, 2013 provide for maximum rate adjustments per year and over the life of the loan of 2% and 6%, respectively, although the Bank has originated residential ARMs which provide for maximum rate adjustments per year and over the life of the loan of 1% and 4%, respectively. The Bank’s ARMs generally provide for interest rate minimums equal to, or up to 1% below the origination rate. The Bank’s residential ARMs are amortized for terms up to 30 years. Adjustable rate loans decrease the risk associated with changes in interest rates but involve other risks, primarily because as interest rates rise, the payments by the borrowers may rise to the extent permitted by the terms of the loan, thereby increasing the potential for default. Also, adjustable rate loans have features which restrict changes in interest rates on a short-term basis and over the life of the loan. At the same time, the market value of the underlying property may be adversely affected by higher interest rates. 5 The Bank currently offers fixed rate one-to-four family residential mortgage loans which provide for the payment of principal and interest over periods of 10 to 30 years. At December 31, 2013, approximately 10.4% of the Bank’s one-to-four family residential mortgage loans had fixed rates. The Bank currently underwrites a portion of its fixed rate residential mortgage loans for potential sale to the Federal Home Loan Mortgage Corporation (the “FHLMC”). The Bank retains all servicing rights on the residential mortgage loans sold to the FHLMC. At December 31, 2013, the Bank had approximately $99.1 million of fixed rate residential mortgage loans which were sold to the FHLMC and for which the Bank provides servicing. In conjunction with the acquisition of Dupont State Bank, the Bank also holds servicing rights for a portfolio of $15.0 million in FNMA loans. The Bank generally does not originate one-to-four family residential mortgage loans if the Loan-to-Value Ratio exceeds 95% and generally does not originate one-to-four family residential ARMs if the Loan-to-Value Ratio exceeds 90%. The Bank generally requires private mortgage insurance on all fixed rate conventional one-to-four family residential real estate mortgage loans with Loan-to-Value Ratios in excess of 80%. The cost of such insurance is factored into the annual percentage yield on such loans, and is not automatically eliminated when the principal balance is reduced over the term of the loan. During 2013, the Bank originated and retained $2.6 million of fixed rate one-to-four family residential mortgage loans. Typically, these loans would be sold into the secondary market, however, the majority of these loans were originated to existing customers and were retained, rather than sold, due to tightened lending standards in the secondary market. Substantially all of the one-to-four family residential mortgage loans that the Bank originates include “due-on-sale” clauses, which give the Bank the right to declare a loan immediately due and payable in the event that, among other things, the borrower sells or otherwise disposes of the real property subject to the mortgage and the loan is not repaid. At December31, 2013, the Bank had outstanding approximately $16.1 million of home equity loans, with unused lines of credit totaling approximately $24.3 million. The Bank’s home equity lines of credit are adjustable rate lines of credit tied to the prime rate and are based on a 10- to 20-year maturity. The Bank generally allows a maximum 85% Loan-to-Value Ratio for its home equity loans (taking into account any other mortgages on the property). Payments on such home equity loans are equal to 1.5% of the outstanding principal balance per month, or on newer home equity loans, to the interest accrued at the end of the period. The Bank also offers standard second mortgage loans, which are adjustable rate loans tied to the U.S. Treasury securities yields adjusted to a constant maturity with a current margin above such index of 3.5-4.0%. The Bank’s second mortgage loans have maximum rate adjustments per year and over the terms of the loans equal to 2% and 6%, respectively. The Bank’s second mortgage loans have terms of up to 30 years. At December31, 2013, $3.8 million of one-to-four family residential mortgage loans, or 1.2% of total loans, were included in the Bank’s non-performing assets. Multi-family Residential Loans. At December31, 2013, approximately $16.4 million, or 5.0% of the Bank’s total loan portfolio, consisted of mortgage loans secured by multi-family dwellings (those consisting of more than four units). The Bank writes multi-family residential loans on terms and conditions similar to its nonresidential real estate loans. The largest single multi-family residential loan in the Bank’s portfolio as of December31, 2013 was $1.0 million. At December31, 2013, $1.1 million of multi-family residential loans, or 0.3% of total loans, were included in the Bank’s non-performing assets. Multi-family residential loans, like nonresidential real estate loans, involve a greater risk than residential loans. See “Nonresidential Real Estate Loans” below. Also, the loan-to-one borrower limitations restrict the ability of the Bank to make loans to developers of apartment complexes and other multi-family units. Nonresidential Real Estate Loans. At December31, 2013, $118.9 million, or 36.5% of the Bank’s total loan portfolio, consisted of nonresidential real estate loans and land used for agricultural production. Nonresidential real estate loans are primarily secured by real estate such as churches, farms and small business properties. The Bank generally originates nonresidential real estate as adjustable rate loans of varying rates with lock-in terms of up to 10 years indexed to the one-year U.S. Treasury securities yields adjusted to a constant maturity, written for maximum terms of 30 years. The Bank’s adjustable rate nonresidential real estate loans have maximum adjustments per year and over the life of the loan of 2% and 6%, respectively The Bank generally requires a Loan-to-Value Ratio of up to 80%, depending on the nature of the real estate collateral. The Bank underwrites its nonresidential real estate loans on a case-by-case basis and, in addition to its normal underwriting criteria, evaluates the borrower’s ability to service the debt from the net operating income of the property. As of December 31, 2013, the Bank’s largest nonresidential real estate loan, for two fire houses located in Charlestown and New Albany, Indiana, was $4.9 million. Nonresidential real estate loans in the amount of $2.4 million, or 0.7% of total loans, were included in non-performing assets at December 31, 2013. 6 Loans secured by nonresidential real estate generally are larger than one-to-four family residential loans and involve a greater degree of risk. Nonresidential real estate loans often involve large loan balances to single borrowers or groups of related borrowers. Payments on these loans depend to a large degree on results of operations and management of the properties and may be affected to a greater extent by adverse conditions in the real estate market or the economy in general. Accordingly, the nature of the loans may make them more difficult for management to monitor and evaluate. Commercial Loans. At December 31, 2013, $24.7 million, or 7.6% of the Bank’s total loan portfolio, consisted of non-mortgage commercial loans. The Bank’s commercial loans are written on either a fixed rate or an adjustable rate basis with terms that vary depending on the type of security, if any. At December 31, 2013, approximately $22.5 million, or 91.1%, of the Bank’s commercial loans were secured by collateral, generally in the form of equipment, inventory, crops or, in some cases as an abundance of caution, real estate. The Bank’s adjustable rate commercial loans are generally indexed to the prime rate with varying margins and terms depending on the type of collateral securing the loans and the credit quality of the borrowers. At December 31, 2013, the largest single commercial loan was $3.3 million, made to a plastic molding company located in Madison, Indiana. As of the same date, commercial loans totaling $362,000, or 0.1% of total loans, were included in non-performing assets. Commercial loans tend to bear somewhat greater risk than residential mortgage loans, depending on the ability of the underlying enterprise to repay the loan. Further, they are frequently larger in amount than the Bank’s average residential mortgage loans. Consumer Loans. The Bank’s consumer loans, consisting primarily of auto loans, home improvement loans, unsecured installment loans, loans secured by deposits and mobile home loans, aggregated approximately $4.3 million at December31, 2013, or 1.3% of the Bank’s total loan portfolio. The Bank originates consumer loans to meet the needs of its customers and to assist in meeting its asset/liability management goals, although demand for these types of loans has steadily decreased over the past few years. All of the Bank’s consumer loans, except loans secured by deposits, are fixed rate loans with terms that vary from six months (for unsecured installment loans) to 66 months (for home improvement loans and loans secured by new automobiles). At December31, 2013, $2.9 million of the Bank’s $4.3 million consumer loans were secured by collateral. The Bank’s loans secured by deposits are made in amounts up to 90% of the current account balance and accrue at a rate of 2% over the underlying passbook or certificate of deposit rate. The Bank offers only direct automobile loans that provide the loan directly to a consumer. Consumer loans may entail greater risk than residential mortgage loans, particularly in the case of consumer loans which are unsecured or are secured by rapidly depreciable assets, such as automobiles. Further, any repossessed collateral for a defaulted consumer loan may not provide an adequate source of repayment of the outstanding loan balance. In addition, consumer loan collections depend upon the borrower’s continuing financial stability, and thus are more likely to be affected by adverse personal circumstances. Furthermore, the application of various federal and state laws, including bankruptcy and insolvency laws, may limit the amount which can be recovered on such loans. At December31, 2013, consumer loans amounting to $5,000 were included in non-performing assets. Origination, Purchase and Sale of Loans. The Bank underwrites fixed rate residential mortgage loans for potential sale to the FHLMC on a servicing-retained basis. Loans originated for sale to the FHLMC in the secondary market are originated in accordance with the guidelines established by the FHLMC and are sold promptly after they are originated. The Bank receives a servicing fee of one-fourth of 1% of the principal balance of all loans serviced. At December31, 2013, the Bank serviced $99.1 million in loans sold to the FHLMC. In conjunction with the acquisition of Dupont State Bank, the Bank acquired servicing rights for $17.6 million of Federal National Mortgage Association loans (“FNMA”), $15.0 million of which were being serviced by the Bank as of December 31, 2013. The Bank focuses its loan origination activities primarily on Jefferson, Clark and Floyd Counties in Indiana and Trimble, Carroll, and Jefferson Counties in Kentucky, with some activity in the areas adjacent to these counties. With the acquisition of Dupont State Bank and the Osgood, Indiana branch, the Bank engages in loan origination activities in Jackson, Jennings and Ripley Counties in Indiana as well. At December31, 2013, the Bank held loans totaling approximately $75.9 million that were secured by property located outside of its home state of Indiana, primarily in the adjacent states of Kentucky and Ohio. The Bank’s loan originations are generated from referrals from existing customers, real estate brokers and newspaper and periodical advertising. Loan applications are taken at any of the Bank’s 13 full-service offices. The Bank’s loan approval processes are intended to assess the borrower’s ability to repay the loan, the viability of the loan and the adequacy of the value of the property that will secure the loan. To assess the borrower’s ability to repay, the Bank evaluates the employment and credit history and information on the historical and projected income and expenses of its borrowers. 7 Under the Bank’s lending policy, a loan officer may approve mortgage loans up to $150,000, a Senior Loan Officer may approve mortgage loans up to $417,000 and the President may approve mortgage loans up to $500,000. All other mortgage loans must be approved by at least four members of the Bank’s Board of Directors. The lending policy further provides that loans secured by readily marketable collateral, such as stock, bonds and certificates of deposit, may be approved by a Loan Officer for up to $150,000, by a Senior Loan Officer for up to $300,000 and by the President up to $400,000. Loans secured by other non-real estate collateral may be approved by a Loan Officer for up to $50,000, by a Senior Loan Officer up to $100,000 and by the President up to $200,000. Finally, the lending policy provides that unsecured loans may be approved by a Loan Officer up to $15,000 or up to $25,000 by a Senior Loan Officer or up to $50,000 by the President. All other unsecured loans or loans secured by non-real estate collateral must be approved by at least four members of the Bank’s Board of Directors. The Bank generally requires appraisals on all real property securing its loans and requires an attorney’s opinion or title insurance and a valid lien on the mortgaged real estate. Appraisals for all real property securing mortgage loans are performed by independent appraisers who are state-licensed. The Bank requires fire and extended coverage insurance in amounts at least equal to the principal amount of the loan and also requires flood insurance to protect the property securing the loan if the property is in a flood plain. The Bank also generally requires private mortgage insurance only on fixed rate residential mortgage loans with Loan-to-Value Ratios of greater than 80%. The Bank does not typically require escrow accounts for insurance premiums or taxes, however, in 2010, due to changes in Regulation Z relative to “high priced mortgages,” the Bank began requiring that certain borrowers escrow for both property taxes and hazard insurance. Under Regulation Z, a “high priced mortgage” is any first mortgage that is 1.5% over the index rate or any second mortgage that is 3.5% over the index rate. The Bank’s underwriting standards for consumer and commercial loans are intended to protect against some of the risks inherent in making such loans. Borrower character, paying habits and financial strengths are important considerations. The Bank occasionally purchases and sells participations in commercial loans, nonresidential real estate and multi-family loans to or from other financial institutions. At December31, 2013, the Bank held $3.9 million in participation loans in its loan portfolio. The majority of the participations held by the Bank were acquired from Dupont State Bank, and represent relationships with financial institutions and borrowers located in southern Indiana and northern Kentucky. The sole participation originated by the Bank, for a YMCA in Floyd County, Indiana, was a joint effort of several financial institutions in that area. The following table shows loan disbursement and repayment activity for the Bank during the periods indicated. Year Ended December 31, (In thousands) Loans Disbursed: Construction/Land $ $ $ One-to-four family residential Multi-family residential Nonresidential Commercial Consumer and other Total loans disbursed Reductions: Sales Principal loan repayments and other (1) Total reductions Fair value of loans acquired - - Net increase (decrease) $ $ $ ) (1) Other items consist of amortization of deferred loan origination costs, the provision for losses on loans, net charges to the allowance for loan losses, and restructured debt. 8 Origination and Other Fees. The Bank realizes income from loan origination fees, loan servicing fees, late charges, checking account service charges and fees for other miscellaneous services. Late charges are generally assessed if payment is not received within a specified number of days after it is due. The grace period depends on the individual loan documents. NON-PERFORMING AND PROBLEM ASSETS Mortgage loans are reviewed by the Bank on a regular basis and are placed on a nonaccrual status when management determines that the collectibility of the interest is less than probable or collection of any amount of principal is in doubt. Generally, when loans are placed on nonaccrual status, unpaid accrued interest is written off, and further income is recognized only to the extent received. The Bank delivers delinquency notices with respect to all mortgage loans contractually past due 10 days. When loans are 16 days in default, personal contact is made with the borrower to establish an acceptable repayment schedule. Management is authorized to commence foreclosure proceedings for any loan upon making a determination that it is prudent to do so. Commercial and consumer loans are treated similarly. Interest income on consumer, commercial and other non-mortgage loans is accrued over the term of the loan except when serious doubt exists as to the collectibility of a loan, in which case accrual of interest is discontinued and the loan is written-off, or written down to the fair value of the collateral securing the loan. It is the Bank’s policy to recognize losses on these loans as soon as they become apparent. Non-performing Assets. At December31, 2013, $11.5 million, or 2.4% of consolidated total assets, were non-performing loans compared to $10.9 million, or 2.3% of consolidated total assets, at December31, 2012. The balance of non-performing assets was real estate owned (“REO”), comprised of real estate taken during forclosure proceedings, held at December 31, 2013, in the amount of $155,000, as compared to $1.6 million at December 31, 2012. Troubled debt restructured that is non-performing at the time of restructuring is required to be inclued as a non-performing asset until certain requirements for payment and borrower viability are met. Non-performing assets are also discussed in Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operation. The following table sets forth the amounts and categories of the Bank’s non-performing assets (non-performing loans, non-performing troubled debt restructured, and foreclosed real estate) and troubled debt restructurings for the last three years. It is the policy of the Bank that all earned but uncollected interest on all past due loans is reviewed monthly to determine what portion of it should be classified as uncollectible for loans past due in excess of 90 days. Uncollectible interest is written off monthly. At December 31, (In thousands) Non-performing assets: Nonaccrual loans $ Past due 90 days or more and accruing 1 - Troubled debt restructured Total non-performing loans and troubled debt restructured Foreclosed real estate Total non-performing assets $ Total non-performing loans to net loans % Total non-performing loans, including troubled debt restructured, to net loans % Total non-performing loans to total assets % Total non-performing assets to total assets % The Company would have recorded interest income of $466,000 for the year ended December 31, 2013 if loans on nonaccrual status had been current in accordance with their original terms. Actual interest collected and recognized was $289,000 for the year ended December 31, 2013. At December31, 2013, the Bank held loans delinquent from 30 to 89 days totaling $2.2 million. As of that date, management was not aware of any other assets that would need to be disclosed as non-performing assets. 9 Delinquent Loans. The following table sets forth certain information at December 31, 2013, 2012, and 2011 relating to delinquencies in the Bank’s portfolio. Delinquent loans that are 90 days or more past due are considered non-performing assets. For the periods ended December 31, 2013 and 2012, delinquent purchased credit-impaired loans acquired in the Dupont State Bank acquisition with a fair value of $2.4 million and $2.5 million, respectively, were excluded from the table below. At December31, 2013 At December 31, 2012 At December 31, 2011 30-89 Days 90 Days or More 30-89 Days 90 Days or More 30-89 Days 90 Days or More Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans Number of Loans Principal Balance of Loans (Dollars in thousands) Construction/Land 2 $ 1 $
